Exhibit CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with thisAnnual Report of Jinmimi Network Inc. (the “Company”) on Form 10-K for theperiod endingDecember 31, 2009, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Jiangkun Shi, Chief Financial Officer of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such Annual Report on Form 10-K for theyear endingDecember 31, 2009, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in suchAnnual Report on Form 10-K for theperiod endingDecember 31, 2009, fairly presents, in all material respects, the financial condition and results of operations of Jinmimi Network, Inc. Jinmimi Network Inc. March 5, 2010 By: /s/Jiangkun Shi Jiangkun Shi Chief Financial Officer, Principal Accounting Officer
